Title: To Alexander Hamilton from Josias Carvel Hall, 29 May 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre de Grace May 29th—99
          
          I am honored with yours of the 23d Inst: approving the alteration of the Company Rendezvous from Risters Town to Havre de-Grace. There is no Company either at either Place. A Change of Battalion Rendezvous was suggested by mine of the 19th. on a Presumption that I did not express myself with sufficient clearness or that it had escaped your Memory & perswaded of the Advantages attending the alteration I have ventured to have it into Effect to direct it to be carried into Effect in 15 Days if not countermanded & will this Day write to Major Hopkens to that Purpose & also to the Contracter of this State, who has informed me it will be much more convenient to him as he can have daily Intercourse by Water If you disapprove of it your Instructions will reach me in time to prevent it. The Platoon Officers in general are extreemly defective in Military Information. Major Hopkens served during the Revolutionary War (with Reputation) in the Dragoons it possible he also will be at a Loss in the minuter Duties of Infantry. Mr Campbell Smith, of the 4th Regt., Western Army, a Lieut: of eight Years standing six of those in the Staff, I find perfectly qualified them to instruct them. From a Wound thro’ his Breast he is not at this Time competent to the Duties of his Station in his Regt. His Knowledge, Education & Activity would make him extreemly useful here, for sometime at least, in some of the Posts contemplated by Law for the Inspector generals Department.
          With great Consideration I am Sir Your most Obedt Servt
          
            Jo. Carvel Hall
          
          Genl Hamilton
        